Broyles, C. J.
The defendant was convicted of the offense of involuntary manslaughter in the commission of an unlawful act, and his motion for a new trial embraced the usual general grounds only. After a careful consideration of the evidence, this court can not hold as a matter of law that his conviction was unauthorized. Eor a detailed but concise statement of the facts of this ease see the companion case of Wells v. State, ante, where it was ruled that the conviction of Wells (who was jointly indicted with the defendant in the instant case) was supported by the evidence. Judgment affirmed.

McIntyre amd Guerry, JJ., eoneur.